DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
8, 11-12, 25 and 31-42
Pending:
1-7, 9-10, 13-24 and 26-30
Withdrawn:
none
Examined:
1-7, 9-10, 13-24 and 26-30
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 7/27/2016.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the title and specification are withdrawn.
The previous objections to the claims are withdrawn, however new objections are applied.
The previous 112/b rejections are withdrawn, except as noted, and new rejections are applied.
The previous 101 rejections are withdrawn because, with reference to MPEP 2106, at Step 2A, 1st prong of the 101 analysis therein, the claims are not directed to a judicial exception (JE), at least in view of the complexity of the recited "thousands to millions" (claim 1, step (i)) excluding applicability of a mental process JE.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim objections
Claims 1, 5 and 14 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1
i) mapping...; 
wherein..., and
ii) determining...
It appears that there should be only a comma before "wherein" and before step (ii) a semi-colon and no "and".

Or, better, the "wherein" clause simply might be deleted in favor of amending to "...a set of genomic portions of a reference genome;" at the end of step (i).



wherein the set of genomic portions comprise genomic...
It appears that "comprise" should read "comprises" in order to agree with "set."
5
and common principal component origin
Missing article, probably "the" is needed before "common"
14
...is obtained by segmentation process.
"is obtained a segmentation process."




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-10, 13-24 and 26-30 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
iii)... (a)... consistently...

The recited "consistently" is a term of relative or vague degree, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  The term is disclosed (e.g. p. 21, lines 28-29 and following) but is not defined in the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)



(iii)(b)... a reference set of samples
The relationship of this instance to that in step (iii)(a) is unclear.  Possibly "the" should be recited in step (iii)(b), or possibly there should be recited "first" and "second" reference sets.

Similar issues in claims 5, 7, 13 and 18 render each of those claims indefinite relative to their recited instantiations of "reference" samples.
4
the adjusted quantification of sequence reads for the genomic portions
Lacks antecedent; this rejection is maintained.
6
The method of claim 5, wherein..., and determining...
The claim is not interpretable, at least because the relationship of the recited "determining..." to the rest of the claim is unclear.  Possibly claim 6 should recite "..., and claim 5 further comprises determining..."
13, 18
generating... a matrix comprising... and identifying information of a reference set of samples...
The relationship of this instance of "a reference set of samples" to the instance in claim 1, step (iii)(a) is unclear.

Claim 18 is rejected similarly.
18
the Sscr... for the test sample...

the MAD is a median absolute deviation determined for the count representation
of the segment for the reference set of samples
The recited "the test sample" lacks antecedent.

Also, it is not clear whether the later recited "the count representation
of the segment for the reference set of samples" refers to the recited "a median count representation for the segment generated for a reference set of samples" or should refer to "[[the ]]a count representation
of the segment for the reference set of samples."
19
...for each of the genomic portions a
The claim appears to end with a fragment.
21
the subtracted quantification of sequence reads
Lacks antecedent.

Also, it is not clear whether "absolute value of



determining...
the absolute value of the modified quantification of sequence reads or the
subtracted quantification of sequence reads for each of the genomic portions
It is not clear whether "absolute value of" applies to "the subtracted quantification" or if instead "determining" takes "the subtracted quantification" as its object directly without "the absolute value of."
23
the average,
centered value or representative value
Lacks antecedent since these were recited in claim 22, but claim 23 depends only from claim 3.
24
the modified quantification of sequence reads
Lacks antecedent since this element was recited in claim 19, but claim 24 depends only from claim 3.

Similar antecedent issues arise in claim 24 with "the absolute value..." and "subtracted..." which also appears to be missing an article (e.g. "a" verus "the).
27
the treatment
Lacks antecedent
28
the cell proliferative disorder
Lacks antecedent and possibly should be amended to "the cell proliferative condition"

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
a clustering process
The recitation does not invoke 112/f because it is interpreted as a well-known process, e.g. the mathematical process of "cluster analysis."  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes." 
1
representative
In the context recited in claim 1, the term is interpreted as being defined by the result of the recited clustering process.



a guanine-cytosine
(GC) normalizing process
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "process") and function and/or result (here "guanine-cytosine (GC) normalizing") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 18, lines 4-20.  MPEP 2181.III-IV pertain.  
14
a segmentation process
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "process") and function and/or result (here "segmentation ") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 19, lines 17-23.  MPEP 2181.III-IV pertain.  

Claim 15 does not invoke in this regard because it further specifies the required structure.  MPEP 2181.I.C pertains.



Claims Not in Condition for Complete Examination
At this point in examination, considering the art of record and the art in the search results, no art rejection applies.  However, the present claims raise interpretation issues as detailed in the above 112 rejections, and it presently is not possible to fully examine the claims with respect to 102 and 103 (MPEP 2173.06.II, 2nd para., 2nd approach).  Where there is a great deal of confusion and uncertainty as to the interpretation of a claim, it is not proper to reject the claim over prior art.  An art rejection should not be based on excessive speculation as to the meaning of terms nor excessive assumptions as to claim scope.



Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), and in particular Article 5 of the policy, which is reproduced in MPEP 502.03.II.  Form SB/0439 may be found here: /www.uspto.gov/patent/patents-forms
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631